[Cite as State v. Hurt, 2014-Ohio-2636.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96032



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                     vs.

                                           WILLIE HURT
                                                      DEFENDANT-APPELLANT




                                        JUDGMENT:
                                    APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-514257
                                   Application for Reopening
                                      Motion No. 474601

RELEASE DATE: June 18, 2014

                                               -i-
FOR APPELLANT

Willie Hurt
Inmate #563-360
Lorain Correctional Institution
2075 South Avon-Belden Road
Grafton, OH 44044

ATTORNEYS FOR APPELLEE

Willliam D. Mason
Cuyahoga County Prosecutor

By: Diane Smilanick
Assistant County Prosecutor
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, OH 44113
KENNETH A. ROCCO, J.:

       {¶1} On May 7, 2014, the applicant, Willie Hurt, pursuant to App.R. 26(B) and

State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992), applied to reopen this

court’s judgment in State v. Hurt, 8th Dist. Cuyahoga No. 96032, Entry Nos. 439452 and

439502 (Nov. 22, 2010), in which this court denied Hurt’s pro se November 17, 2010

motion for leave to file notice of appeal out of rule.1 Hurt alleges that his appellate

counsel should have argued the invalidity of the indictment and ineffective assistance of

trial counsel. For the following reasons, this court denies the application.

       {¶2} App.R. 26(B)(1) and (2)(b) require applications claiming ineffective

assistance of appellate counsel to be filed within 90 days from journalization of the

decision unless the applicant shows good cause for filing at a later time. Hurt filed the

instant application approximately three-and-a-half years after this court’s denial of this

motion for a delayed appeal. Thus, it is untimely on its face, and Hurt proffers no good

cause for his untimely filing.

       {¶3} Moreover, in State v. Hurt, 8th Dist. Cuyahoga No. 96032, 2012-Ohio-4268,

Hurt previously filed an App.R. 26(B) application to reopen. This court denied the

application as untimely. It also ruled that because Hurt had represented himself in filing

the motion for delayed appeal, he could not maintain a claim for ineffective assistance of

appellate counsel.     Again, Hurt, pro se, has filed an untimely application, which is

       1
         In State v. Hurt, Cuyahoga C.P. No. CR-514257, Hurt pleaded guilty to one count each of
rape and gross sexual imposition. On March 19, 2009, the trial court sentenced him to 18 years
imprisonment.
stillborn. Additionally, the Supreme Court of Ohio has ruled that App.R. 26(B) does not

permit successive applications. State v. Slagle, 97 Ohio St.3d 332, 2002-Ohio-6612, 779

N.E.2d 1041.

      {¶4} Accordingly, this court denies the application.




________________________________________
KENNETH A. ROCCO, JUDGE

PATRICIA ANN BLACKMON, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR